             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

KEVIN ROZELLE,                             )
                                           )
                  Plaintiff,               )
                                           )
v.                                         )        Case No. CIV-18-044-KEW
                                           )
COMMISSIONER OF THE SOCIAL                 )
SECURITY ADMINISTRATION,                   )
                                           )
                  Defendant.               )

                                 OPINION AND ORDER


     Plaintiff Kevin Rozelle (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.                      Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined   that     Claimant     was    not   disabled.       For   the    reasons

discussed    below,    it    is    the    finding   of   this   Court   that     the

Commissioner’s decision should be and is AFFIRMED.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).          A claimant is disabled under the Social

Security    Act   “only     if    his    physical   or   mental   impairment      or
impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work       which   exists   in   the    national   economy.   .     .”   42    U.S.C.

§423(d)(2)(A).        Social Security regulations implement a five-step

sequential process to evaluate a disability claim.                   See, 20 C.F.R.

§§ 404.1520, 416.920.1

       Judicial review of the Commissioner’s determination is limited

in scope by 42 U.S.C. § 405(g).             This Court’s review is limited to

two inquiries:          first, whether the decision was supported by

substantial        evidence;     and,   second,    whether    the    correct    legal

standards were applied.            Hawkins v. Chater, 113 F.3d 1162, 1164

       1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.        If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work does
not preclude alternative work. See generally, Williams v. Bowen, 844
F.2d 748, 750-51 (10th Cir. 1988).

                                           2
(10th Cir. 1997)(citation omitted). The term “substantial evidence”

has been interpreted by the United States Supreme Court to require

“more than a mere scintilla.              It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson    v.     Perales,       402     U.S.     389,     401        (1971)     (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).                                The

court may not re-weigh the evidence nor substitute its discretion

for that of the agency.             Casias v. Secretary of Health & Human

Servs., 933 F.2d 799, 800 (10th Cir. 1991). Nevertheless, the court

must review the record as a whole, and the “substantiality of the

evidence must take into account whatever in the record fairly

detracts from its weight.” Universal Camera Corp. v. NLRB, 340 U.S.

474, 488 (1951); see also, Casias, 933 F.2d at 800-01.

                             Claimant’s Background

     Claimant was 48 years old at the time of the ALJ’s decision.

Claimant    completed       his    high    school    education       and        obtained   an

Associate’s Degree.         Claimant has worked in the past as an infantry

unit leader, machine maintenance repairer, and technical training

instructor.         Claimant      alleges    an    inability        to    work     beginning

September    15,     2012    due    to    limitations        resulting          from   PTSD,

traumatic brain injury, herniated disc in the neck, IBS, spastic

colon,     rectal     prolapse,      status        post     three        knee     surgeries,



                                            3
degenerative joint disease, impulse disorder, and a hiatal hernia.

                         Procedural History

     On   August   19,   2015,   Claimant   protectively   filed   for

supplemental security income pursuant to Title XVI (42 U.S.C. §

1381, et seq.) of the Social Security Act.    Claimant’s application

was denied initially and upon reconsideration.       On December 21,

2016, Administrative Law Judge (“ALJ”) Lantz McClain conducted an

administrative hearing in Tulsa, Oklahoma.    On September 14, 2017,

the ALJ entered an unfavorable decision.         The Appeals Council

denied review on December 5, 2017.     As a result, the decision of

the ALJ represents the Commissioner’s final decision for purposes

of further appeal.   20 C.F.R. §§ 404.981, 416.1481.

              Decision of the Administrative Law Judge

     The ALJ made his decision at step five of the sequential

evaluation.   He determined that while Claimant suffered from severe

impairments, he did not meet a listing and retained the residual

functional capacity (“RFC”) to perform light work with limitations.

                     Errors Alleged for Review

     Claimant asserts the ALJ committed error in (1) finding he

could perform any of the jobs identified by the ALJ under the RFC;

and (2) failing to include all of Claimant’s impairments in the RFC

and the hypothetical questioning of the vocational expert.


                                  4
                           Step Five Evaluation

     In his decision, the ALJ found Claimant suffered from the

severe impairments of degenerative disc disease of the cervical

spine, history of rectal prolapse with surgical repair, status post

bilateral    knee      surgery,    post       traumatic      stress    disorder,   and

substance abuse disorder.               (Tr. 20).         The ALJ offered two RFC

assessments - one in consideration of Claimant’s substance abuse

disorder    and    a   second     in    the       event   Claimant    stopped   abusing

substances. In the first which considers Claimant’s substance abuse

disorder, the ALJ determined Claimant retained the RFC to perform

light work.       In so doing, he could lift/carry up to 20 pounds at a

time and ten pounds frequently; stand, walk, and sit for at least

six hours in an eight hour workday; engage in occasional climbing

of ramps and stairs and occasional balancing, stooping, kneeling,

crouching, and crawling.               Claimant must avoid overhead work and

exposure to extreme cold or hazards.                       Claimant was limited to

performing simple, repetitive tasks. He could relate to supervisors

and co-workers superficially but he could not have interaction with

the public.       Due to his substance abuse, Claimant would be unable

to complete a normal workday and would be off task at least 20% of

the workday.       (Tr. 22).

     If Claimant stopped the substance use, the ALJ determined in



                                              5
an alternative RFC that Claimant could lift/carry up to 20 pounds

at a time and up to ten pounds frequently.             He could stand, walk,

and sit for at least six hours in an eight hour workday.               Claimant

could      engage   in   occasional   climbing   of   ramps    and   stairs    and

occasional balancing, stooping, kneeling, crouching, and crawling.

Claimant must avoid overhead work and exposure to extreme cold or

hazards.      He was limited to performing simple, repetitive tasks.

He could relate to supervisors and co-workers superficially and he

could not have interaction with the public.           Relating to co-workers

and supervisors superficially was defined by the ALJ as a job that

does not require much direct or frequent supervision and where co-

workers might be around but that Claimant would not have to work

together with them to accomplish tasks or be part of a team.                  (Tr.

25).

        After consultation with a vocational expert, the ALJ determined

Claimant could perform the representative jobs of mail clerk, food

product sorter, and hand painter, all of which the ALJ found existed

in sufficient numbers in the national economy                 (Tr. 32).       As a

result, the ALJ concluded that Claimant’s substance abuse disorder

was    a    contributing    factor    material   to   the     determination     of

disability, because Claimant would not be disabled if he stopped the

substance abuse.         He found Claimant had not been disabled at any

time from the alleged onset date through the date of the decision.

                                        6
Id.

         Claimant contends he could not perform the jobs identified by

the ALJ based upon the restrictions in the RFC and the requirements

of the jobs.        Claimant was limited to simple, repetitive tasks in

the RFC.        (Tr. 25).    The vocational expert completed a Vocational

Interrogatory form which indicated a written hypothetical question

which included a limitation to “simple, repetitive tasks.”                  (Tr.

339).          In   response,      the   vocational   expert   identified     the

representative jobs of mail clerk, DOT #209.687-026, food products

sorter, DOT #529.687-186, and hand painter, DOT #740.684-026.               (Tr.

340). The ALJ adopted all three of these jobs as the representative

jobs Claimant could perform in the decision.              (Tr. 32).

         A review of the Dictionary of Occupational Titles reveals that

the mail clerk job requires a reasoning level of 32, the hand

painter job requires a reasoning level of 2, and the food product

sorter job requires a reasoning level of 1.               A reasoning level of

3   is       inconsistent   with    “simple,   routine   tasks”.    Hackett   v.

Barnhart, 395 F.3d 1168, 1176 (10th Cir. 2005).                The hand painter

job identified by the ALJ include a reasoning level of 2, which

requires the ability to “[a]pply commonsense understanding to carry



         2
         The GED reasoning levels are associated with the level of
simplicity associated with a particular job. Cooper v. Barnhart, 2004
WL 2381515, at 4 (N.D. Okla.).

                                           7
out detailed but uninvolved written or oral instructions.”               This

exceeds the RFC limitation which would necessarily entail simple,

routine work and not detailed instructions which are required for

all of this representative job.          See, McKinnon v. Astrue, 2010 WL

3190621, at 5 (D.Colo.); Allen v. Barnhart, 2003 WL 22159050, at 10

(N.D. Cal.).

     The remaining job of food product sorter is designated as

having   only   a    reasoning   level   of   1   which   requires   “[a]pply

commonsense understanding to carry out simple one- or two-step

instructions. Deal with standardized situations with occasional or

no variables in or from these situations encountered on the job.”

This more appropriately meets the functional level established by

the ALJ in the RFC.         Identification of any jobs which Claimant

could perform under the RFC satisfies the step five requirements.

See Nunn v. Apfel, 149 F.3d 1191, 1998 WL 321189, *2 (10th Cir.

1998)(Even assuming that claimant's objections to some of the jobs

identified by the vocational expert are well taken, if claimant can

perform some of the jobs identified, the ALJ can rely on those jobs

to find claimant not disabled).           Remand is not required on this

issue.

                    Evaluation of Claimant’s Impairments

     Claimant asserts the ALJ erred by failing to make accommodation


                                     8
in the RFC for his damaged knees, cervical degeneration, and

problems with his hands and arms.        The ALJ noted that Claimant had

bilateral knee pain but underwent surgery on the right knee to

repair an ACL without complication.       His left knee caused him pain.

However, upon examination, his knees showed no edema, normal range

of motion, no evidence of joint instability, and no pain on patellar

displacement.    (Tr. 437).     Claimant later reported during a pain

management appointment that he has occasional pain and giving way

of his left knee. He felt he was coping “really well” with the left

knee and it only hurts him on occasion and did not have a sense of

everyday    instability   of   the   knee.    He   wore   a    knee   support

periodically but did not wear it a significant amount of time. (Tr.

426).

        Claimant also was noted to have a cervical disorder.               The

latest MRI revealed moderate degenerative changes at the C6-7 level

with narrowing of the disc space and an otherwise negative spinal

series.    (Tr. 644).   He underwent pain management but the complaint

entailed the lower back. (Tr. 412). He showed a normal gait, could

walk on his tiptoes and on heels, straight leg raising was negative,

range of motion of the cervical spine was limited.            (Tr. 416).   Of

note and as the ALJ recognized, Claimant was scheduled for a pain

procedure but called to cancel with instructions not to reschedule

at that time.    (Tr. 622).

                                     9
     The focus of a disability determination is on the functional

consequences of a condition, not the mere diagnosis. See e.g.

Coleman v. Chater, 58 F.3d 577, 579 (10th Cir. 1995)(the mere

presence of alcoholism is not necessarily disabling, the impairment

must render the claimant unable to engage in any substantial gainful

employment.); Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988)(the

mere diagnosis of arthritis says nothing about the severity of the

condition), Madrid v. Astrue, 243 Fed.Appx. 387, 392 (10th Cir.

2007)(the diagnosis of a condition does not establish disability,

the question is whether an impairment significantly limits the

ability   to   work);   Scull   v.   Apfel,   221   F.3d   1352   (10th   Cir.

2000)(unpublished), 2000 WL 1028250, 1 (disability determinations

turn on the functional consequences, not the causes of a claimant's

condition). The fact Claimant was diagnosed with various conditions

does not translate into medically determinable impairments.               Other

than identifying the conditions, Claimant in no way demonstrated

that they significantly limited Claimant’s ability to work.                  No

error is attributed to the ALJ’s analysis of Claimant’s functional

abilities.

                                Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied.            Therefore,



                                      10
this Court finds, in accordance with the fourth sentence of 42

U.S.C. § 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

     IT IS SO ORDERED this 20th day of March, 2019.



                              ______________________________
                              KIMBERLY E. WEST
                              UNITED STATES MAGISTRATE JUDGE




                               11
